DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US. Pub: 2008/0203144 A1) of record in view of Miller et al. (US. Pub: 2017/0262884 A1) of record and Kikukawa (US. Pub: 20180199657 A1). 
Regarding claims 1 and 14, Kim discloses (in at least fig. 3) an illuminating device, comprising: an illuminating component set comprising a plurality of illuminating components (32, 33; [0097]); a controlling circuit (361) coupled to the illuminating component set (see fig. 3), the controlling circuit (361) comprising: a storage; a processor electrically connected to the storage (at least [0017]); and a motion sensor (23, 362) coupled to the processor, the motion sensor (23, 362) generating a controlling signal while sensing an external force applied on the controlling circuit; and a communication circuit (3653) electrically coupled to the controlling circuit, the communication circuit  (3653) wirelessly receiving a picture transmitted by an input device outside of the illuminating device and storing the picture into the storage ([0099]-[0100]).
 Kim does not expressly disclose the processor selectively drives the illuminating components to emit light according to the controlling signal to display the picture wirelessly received from the input device outside of the illuminating device and stored in the storage, and the processor selectively controls a size, flash frequency, and/or a moving speed of the picture shown on the illuminating component set according to a detected result, the detected result is corresponding to at least one physical parameter of the controlling circuit.
Miller discloses (in at least figs. 1-5) a display device comprised of, in part, a communication circuit electrically (see at least [0072]-[0073]) coupled to the controlling circuit; the communication circuit wirelessly receiving a picture transmitted by an input device outside of the illuminating device and storing the picture into the storage ([0072]-[0073]); a processor to selectively drive the illuminating components to emit light according to the controlling signal to display the picture wirelessly received from the input device outside of the illuminating device and stored in the storage (see at least [0072]). 
It would have been obvious to obvious to one of ordinary skill in the art before the effective filing date of the invention to consider modifying the illuminating device of Kim with the processor of Miller for the purpose of updating the data stored in the computer readable storage medium and adjust the content for the display (Miller [0072]). 
 the processor selectively controls a size, flash frequency, and/or a moving speed of the picture shown on the illuminating component set according to a detected result, the detected result is corresponding to at least one physical parameter of the controlling circuit.
Kikukawa discloses (in at least figs. 1-19; abstract) an illumination device comprised of, in part, a processor (40, 102) selectively controls a size, flash frequency ([0090]-[0092]), and/or a moving speed of the picture shown on the illuminating component set according to a detected result, the detected result is corresponding to at least one physical parameter of the controlling circuit ([0068]; [0090]-[0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider adding the additional features of Kikukawa in the device of Kim as modified by Miller for the benefit of controlling the size, moving speed of the picture shown on the illuminating component set according to a detected result. 
Regarding claim 13, Kim discloses (in at least fig. 3) further comprising a sound circuit (39) coupled to the controlling circuit (361), wherein the communication circuit (3653) receives a sound transmitted by the input device and stores the sound into the storage (366), and the processor drives the sound circuit to play the sound according to the controlling signal.

Claim(s) 1-4 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Forgey (US. Pub: 2011/0309772) in view of Miller et al. (US. Pub: 2017/0262884 A1) and Kikukawa (US. Pub: 20180199657 A1).
Regarding claim 1, Forgey discloses (in at least figs. 1-5) an illuminating device, comprising: an illuminating component set (100) comprising a plurality of illuminating components (102; fig. 3); a controlling circuit ([0004]; [0026]) coupled to the illuminating component set, the controlling circuit comprising: a storage ([0026]; [0029]); a processor (302) electrically connected to the storage ([0026]); and a motion sensor (312) coupled to the processor, the motion sensor (312) generating a controlling signal while sensing an external force applied on the controlling circuit; and a communication circuit ([0026]) electrically coupled to the controlling circuit, the communication circuit wirelessly receiving a picture transmitted by an input device outside of the illuminating device and storing the picture into the storage ([0026]; [0029]). 
and the processor selectively controls a size, flash frequency, and/or a moving speed of the picture shown on the illuminating component set according to a detected result, the detected result is corresponding to at least one physical parameter of the controlling circuit.
Miller discloses (in at least figs. 1-5) a display device comprised of, in part, a communication circuit electrically (see at least [0072]-[0073]) coupled to the controlling circuit; the communication circuit wirelessly receiving a picture transmitted by an input device outside of the illuminating device and storing the picture into the storage ([0072]-[0073]); a processor to selectively drive the illuminating components to emit light according to the controlling signal to display the picture wirelessly received from the input device outside of the illuminating device and stored in the storage (see at least [0072]-[0073]). 
It would have been obvious to obvious to one of ordinary skill in the art before the effective filing date of the invention to consider modifying the illuminating device of Kim with the processor of Miller for the purpose of updating the data stored in the computer readable storage medium (Miller [0072]).
Miller does not expressly disclose the processor selectively controls a size, flash frequency, and/or a moving speed of the picture shown on the illuminating component set according to a detected result, the detected result is corresponding to at least one physical parameter of the controlling circuit.
Kikukawa discloses (in at least figs. 1-19; abstract) an illumination device comprised of, in part, a processor (40, 102) selectively controls a size, flash frequency ([0090]-[0092]), and/or a moving speed of the picture shown on the illuminating component set according to a detected result, the detected result is corresponding to at least one physical parameter of the controlling circuit ([0068]; [0090]-[0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider adding the additional features of Kikukawa in the device of Kim as modified by Miller for the benefit of controlling the size, moving speed of the picture shown on the illuminating component set according to a detected result. 
Regarding claim 2, Forgey discloses (in at least figs. 1-5; [0026]-[0027]) the communication circuit further receives an illuminating mode transmitted by the input device and stores the illuminating mode into 
Regarding claim 3, Forgey discloses (in at least figs. 1-5; [0027]) the storage stores an illuminating color, a display frequency, or a predetermined amount of pixels in the picture.
Regarding claim 4, Forgey discloses (in at least figs. 1-5; [0027]; [0029]) the storage stores the picture which comprises a text, a string, a symbol group or a graphic.

Claims 14-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Forgey (US. Pub: 2011/0309772) of record in view of Kikukawa (US. Pub: 20180199657 A1).
Regarding claim 14, Forgey discloses (in at least figs. 1-5) a wearable object with lighting function, comprising: a main body ([0015]); an illuminating component set (100) configured on the surface of the main body and comprising a plurality of the illuminating components (102; fig. 3); a controlling circuit ([0004]; [0026])  electrically coupled to the illuminating component set and configured in a contained part of the main body, the controlling circuit comprising: a storage ([0026]; [0029]); a processor (302) electrically connected to the storage ([0026]; [0029]); and a motion sensor (312) coupled to the processor, the motion sensor (312) generating a controlling signal while sensing an external force applied on the wearable object ([0017]; [0033]); and a communication circuit ([0026]; [0029]) electrically coupled to the controlling circuit for receiving and store a picture transmitted by an input device outside of the wearable object into the storage.
Forgey does not expressly disclose the picture comprising a plurality of sub-pictures; the processor drives the illuminating components to sequentially display each of the plurality of sub-pictures or simultaneously display the plurality of sub-pictures according to the controlling signal and an illuminating mode. 
Kikukawa discloses (in at least figs. 7 and 8; [0078]-[0094]) the wearable object lighting function comprised of, in part, a picture comprising a plurality of sub-pictures (400A-400E); the processor drives the illuminating components to sequentially display each of the plurality of sub-pictures or simultaneously display the plurality of sub-pictures according to the controlling signal and an illuminating mode (see at least fig. 8; [0083]-[0094]).

Regarding claim 15, Kikukawa discloses (in at least figs. 1-19) the main body is a shoe (see at least fig. 1), the surface is a shoe surface of the shoe, and the contained part is a sole of the shoe; the motion sensor (see at least abstract) generates the controlling signal while sensing an external force applied on the shoe. 
Regarding claim 16, Kikukawa discloses (in at least figs. 1-19) the illuminating mode is transmitted into the storage.
Regarding claim 17, Kikukawa discloses (in at least figs. 1-19) the processor selectively control a size and a flash frequency of the picture shown on the illuminating component set according to a detected result of the motion sensor (106; abstract), the detected result is corresponding to at least one physical parameter of the controlling circuit (102). 
Regarding claim 18, Kikukawa discloses (in at least figs. 1-19) the storage (112) stores an illuminating color or a display frequency. 
Regarding claim 19, Forgey as modified by Kikukawa discloses all the claimed limitations except for the motion sensor is a tri-axial acceleration sensor, the tri-axial acceleration sensor generates the controlling signal according to a moving direction of the wearable object.
 However, Forgey discloses (abstract; [0004]) the microcontroller may receive the signal from a motion sensor that may be electrically coupled to the integrated circuit board and configured to detect the motion of the object. Forgey further discloses ([0027]) the microcontroller may activate the light source to emit desired color and/or pattern of light, such as displaying a video, blinking, display pictures and/or text, and the like. Forgey also discloses ([0033]) the motion sensor may comprise a device such as an accelerometer that may quantify the proper acceleration of the object such as by measuring the specific force or g-force of the object. 

Regarding claim 20, Forgey discloses (in at least figs. 1-5) an illuminating device, comprising: an illuminating component set (100) comprising a plurality of illuminating components (102; fig. 3); a controlling circuit ([0004]; [0026]) coupled to the illuminating component set, the controlling circuit comprising: a storage ([0026]; [0029]); a processor (302) electrically connected to the storage ([0026]); and a motion sensor (312) coupled to the processor, a communication circuit ([0026]) electrically coupled to the controlling circuit, the communication circuit wirelessly receiving a picture transmitted by an input device outside of the illuminating device and storing the picture into the storage ([0026]; [0029]).
Forgey does not expressly disclose the picture further comprises a first sub-picture, a second sub-picture and a third sub-picture; wherein the processor drives the illuminating components to emit light to display the first sub-picture when the motion sensor generates a first controlling signal the processor drives the illuminating components to emit light to display the second sub-picture when the motion sensor generates a second controlling signal and the processor drives the illuminating components to emit light to display the third sub-picture when the motion sensor generates a third controlling signal, wherein the first controlling signal, the second controlling signal and the third controlling signal are separately generated by the motion sensor. 
 Kikukawa discloses (in at least figs. 7 and 8; and corresponding paragraphs) an illuminating device comprised of, in part, a first sub-picture (400A), a second sub-picture (400B) and a third sub-picture (400C); wherein the processor drives the illuminating components to emit light to display the first sub-picture when the motion sensor generates a first controlling signal the processor drives the illuminating components to emit light to display the second sub-picture when the motion sensor generates a second controlling signal and the processor drives the illuminating components to emit light to display the third sub-picture when the motion sensor generates a third controlling signal (see at least [0083]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the additional picture features of Kikukawa in the illuminating device of Forgey, wherein the processor drives the illuminating components to emit light to display the first sub-picture when the motion sensor generates a first controlling signal the processor drives the illuminating components to emit light to display the second sub-picture when the motion sensor generates a second controlling signal and the processor drives the illuminating components to emit light to display the third sub-picture when the motion sensor generates a third controlling signal, wherein the first controlling signal, the second controlling signal and the third controlling signal are separately generated by the motion sensor. 

Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Forgey (US. Pub: 2011/0309772) record and Kikukawa in view of Kim (US. Pub: 2015/0029005 A1) of record.
Regarding claims 5 and 16, Forgey as modified by Kikukawa disclose all the claimed limitations except for the plurality of illuminating components are arranged in a two-dimensional array, when the storage stores the string, and the processor drives the plurality of illuminating components according to the controlling signal to make the two-dimensional array to sequentially display each character in the string.
However, Forgey discloses ([0027]; [0029]) the microcontroller may activate the light source to emit desired color and/or pattern of light, such as displaying a video, blinking, display pictures and/or text, and the like). Forgey also discloses (in at least fig. 3) a string of light sources (102). 
Kim discloses (in at least fig. 1; abstract) an illumination device comprised of, in part, a plurality of illuminating components (i.e. the array of LEDs) arranged in a two-dimensional array (see at least fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the plurality of illuminating components of Forgey as modified Kikukawa in 
Regarding claim 6, Forgey as modified by Kikukawa and Kim do not expressly disclose the processor ignores the controlling signal transmitted by the motion sensor when the plurality of illuminating components have not sequentially displayed all characters in the string.
However, Forgey discloses (abstract; [0004]) the microcontroller may receive the signal from a motion sensor that may be electrically coupled to the integrated circuit board and configured to detect the motion of the object. Forgey further discloses ([0027]) the microcontroller may activate the light source to emit desired color and/or pattern of light, such as displaying a video, blinking, display pictures and/or text, and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider programming the processor of Forgey as modified Kikukawa to ignore the controlling signal transmitted by the motion sensor when the plurality of illuminating components have not sequentially displayed all characters in the string. 
Regarding claim 7, Forgey as modified by Kikukawa and Kim do not expressly disclose the plurality of illuminating components have not sequentially displayed all characters in the string and the controlling signal is transmitted by the motion sensor to the processor, the processor re-drives the plurality of illuminating components to sequentially display each character in the string. See the reasoning of claim 6 above.  
Regarding claim 8, Forgey as modified by Kikukawa and Kim do not expressly disclose the communication circuit ignores another picture transmitted by the input device when the plurality of illuminating components have not sequentially displayed all characters in the string.
	However, Forgey discloses (in at least [0026]) the microcontroller 302 may comprise a programmable microcontroller or CPU that may process and transmit instructions to the luminescent display system 100 after a user uploads data from an interface such as a computer.  The microcontroller 302 may be configured to transmit, receive, and/or exchange data through any system for exchanging data, such as, for example, the Internet, an intranet, an extranet, Wide Area Network ("WAN"), Local 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider programming the communication circuit of Forgey as modified by Kikukawa to ignores another picture transmitted by the input device when the plurality of illuminating components have not sequentially displayed all characters in the string.
Regarding claims 9 and 10, Forgey as modified by Kikukawa and Kim do not expressly disclose the plurality of illuminating components are arranged in a two-dimensional array and the storage stores the string and the string includes a first character to an Nth character, when the processor sequentially receives a plurality of controlling signals, the processor correspondingly and sequentially selects an Xth character from the N characters and drives the plurality of illuminating components to display the Xth character, wherein X≤N; and after displaying the Nth character, the processor then displaying the first character in the event the processor further receives a first controlling signal. See the reasoning of claim 5 above.
Regarding claim 11, Forgey as modified by Kikukawa and Kim disclose (in at least figs. 1-4 Forgey; figs. 1-6 Kim) the communication circuit stores another string transmitted by the input device into the storage after the processor drives the plurality of illuminating components to display the Xth character.
Regarding claim 12, Forgey as modified by Kikukawa and Kim disclose (in at least figs. 1-4 Forgey; figs. 1-6 Kim) after the communication circuit stores another string into the storage, the processor then driving the plurality of illuminating components to display an X+1th character of another string in the event the processor receives a second controlling signal.
Regarding claim 13, Forgey as modified by Kikukawa and Kim do not expressly disclose further comprising a sound circuit coupled to the controlling circuit, wherein the communication circuit receives a sound transmitted by the input device and stores the sound into the storage, and the processor drives the sound circuit to play the sound according to the controlling signal. Kim (US. Pub: 2008/0203144 A1) of record discloses a sound circuit. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875